Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 14-20, drawn to a consumable assembly and method for delivering a consumable filament from consumable assembly, classified in B65H 49/08.
II. Claims 12-13, drawn to an apparatus comprising a sheet material, classified in B65D 63/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require lines weakness, a flap, and a notch.  The subcombination has separate utility such as a wrap for anything, a container, or a 3D structure created from folding the sheet material.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (Group I: B65H 49/08, Group II: B65D 63/10);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (Group I is a spool less coil of material with a compressive wrap to maintain its shape is material is unwound from its center, Group II is a sheet material that is folded to form any structure and does not have to be a compressive wrap); and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). (Group I would be searched in B65H 49/08 and other B65H subgroups for the spool-less supply package enclosed with a compressive wrap and not the generic packaging subgroups of B65D. Group II would be searched in packaging subgroup B65D 63/10, other B65D subgroups, and sheet article making subgroups of B31B and B31D but not specific spool handling subgroups of B65H).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Peter J. Ims on June 27, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claim 1-11 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Ims on July 13, 2022.

The application has been amended as follows: 
In the Claims:
Claims 12-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Batchelder et al. (US-20140158802) and Newman et al. (US-4067441).
Batchelder et al. discloses a consumable assembly for use in a 3D printing system, the consumable assembly comprising: a spool-less coil 54 of filament, the coil having an inner layer defining an open core region 68, an outer layer 64 offset from the inner layer and defining an exterior generally cylindrical geometry of the coil, and substantially flat opposing side surfaces, the coil further having a payout hole 66 extending from the inner layer of the coil to the outer layer of the coil; a payout tube 52 positioned in the payout hole and having a filament outlet proximate the outer layer to guide withdrawal of filament from the inner layer; a compressive liner 50 disposed over the outer layer and configured to exert a compressive radial force on the coil sufficient to maintain the exterior generally cylindrical geometry of the coil (see Figures 6B and 7A), wherein the filament outlet is accessible through an opening (at 77)  in the liner (when opening is created compressive ability of liner is eliminated as shown in Figure 7B); and wherein a filament of the coil is configured to be withdrawn through the payout tube and the filament outlet without rotation of the coil, beginning from the inner layer and moving towards the outer layer as the filament is withdrawn (Figures 1-10).
Newman et al. discloses a consumable assembly for use in a 3D printing system (intended use), the consumable assembly comprising: a spool-less coil of filament (depicted in Figure 3), the coil having an inner layer defining an open core region (at center of coil in Figure 3), an outer layer (at radially outer edge of coil in Figure 3) offset from the inner layer and defining an exterior generally cylindrical geometry of the coil, and substantially flat opposing side surfaces 6,8, the coil further having a payout hole 26 extending from the inner layer of the coil to the outer layer of the coil; a band 22 disposed over the outer layer; and wherein a filament of the coil is configured to be withdrawn through the payout hole without rotation of the coil, beginning from the inner layer and moving towards the outer layer as the filament is withdrawn (Figures 1-4).
Batchelder et al., Newman et al., and the other prior art of record, when taken as a whole, do not disclose or suggest the combination of Claims 1 and 14, including a consumable assembly for use a in 3D printing system and a method of delivering consumable filament to a 3D print system using a consumable assembly comprising a compressive band disposed over a outer layer of a spool-less coil of filament and configured to exert a compressive radial force on the coil sufficient to maintain the exterior generally cylindrical geometry of the coil, wherein a filament outlet of a payout tube is accessible that an opening in the compressive band in conjunction with the rest of the limitations of Claim 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619